Citation Nr: 0715201	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 1, 1989 
for grant of entitlement to Dependency and Indemnity 
Compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
November 1976.  He died in June 1989.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In the January 2005 substantive appeal, the appellant 
indicated that she wanted a hearing before a member of the 
Board in Washington DC.  In a letter received in August 2005, 
the appellant stated that she did not request such a hearing 
but that she wanted the Board review her appeal and render a 
decision.  A report of contact, dated in August 2005, shows 
that the Board contacted the appellant on that date to 
clarify if she wanted her Board hearing, which had been 
scheduled in September 2005.  She indicated that she did not 
want that hearing.  Therefore, the Board will proceed to 
adjudicate her claim, as requested.  


FINDING OF FACT

The veteran died in June 1989.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 1989, 
for grant of dependency and indemnity benefits, have not been 
met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.816 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant initially disagreed with a decision rendered in 
April 2001 that granted service connection for the cause of 
the veteran's death, and established an effective date of 
effective date in June 1994.  In December 2003, the RO 
granted an effective date as June 17, 1989, the date of the 
veteran's death.  In January 2005, the RO received a letter 
from the appellant stating that she wanted to appeal that 
decision, stating "I think I was due more money."  The 
January 2005 statement of the case reflects an effective date 
of June 1, 1989 for the payment of benefits.  Also in January 
2005, the appellant filed a substantive appeal stating "I 
tried to get the benefits in April 1989.  When [the veteran] 
expired."  The Board notes that the terminal treatment 
records, death certificate, and a previous claim received in 
July 1989, all indicate the date of the veteran's death as 
June 17, 1989.

The Board acknowledges that the RO did not provide VCAA 
notice to the appellant.  However, in this case the VCAA is 
not applicable.  The date of the veteran's death has been 
established by the death certificate issued by the 
appropriate State agency.  The Board finds this analogous to 
those situations where it is the law and not the facts that 
are dispositive of the appeal; in such cases, the duty to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Furthermore, in this case the appellant's claim was more than 
substantiated by the grant of service connection for the 
cause of the veteran's death and, even if the VCAA did apply, 
she has not shown how any failure to notify resulted in 
prejudice.  See in Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007).  Finally, VA has no duty to assist 
the appellant in obtaining any additional evidence because 
the claim that the veteran died in April 1989 is inherently 
incredible.  See 38 C.F.R. § 3.159(d).  Therefore, the Board 
will proceed to adjudicate her claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  


Earlier Effective Date

The appellant first filed a claim for DIC benefits in August 
1989.  In that claim she listed the date of death of the 
veteran as May 17, 1989.  Received in July 1989, was an 
application for burial benefits filed by the appellant, 
listing the date of death as June 17, 1989.  Received in 
September 1989 were terminal treatment records from the VA 
Medical Center in Dallas, Texas.  These records indicate that 
the veteran was admitted to the medical center June 6, 1989 
and expired on June 17, 1989.  Also of record, is a 
certificate of death listing the veteran's date of death as 
June 17, 1989.  

In November 1989, the RO denied entitlement to service 
connection for the cause of the veteran's death because the 
cause of his death, lung cancer, was not shown to be related 
to service.  

In June 1994, VA amended 38 C.F.R. § 3.307 and § 3.309(e) to 
add cancers of the respiratory system, including cancer of 
the lung, to the list of diseases for which presumptive 
service connection for exposure to herbicide agents applied.  
See 59 Fed. Reg. 29723-24 (June 9, 1994).  These provisions 
became effective that same date.  

In a rating decision dated in April 2001, the RO granted 
service connection for the cause of the veteran's death based 
on the presumptive provision for lung cancer as due to 
exposure to herbicide agents.  An effective date for grant of 
DIC benefits was established as June 9, 1994.  In a rating 
decision dated in December 2003, the RO granted an effective 
date of June 17, 1989 for these benefits.  In the January 
2005 statement of the case, the RO stated that the effective 
date was June 1, 1989.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

When a claim for DIC is received within one year of the 
initial report of actual death, the appropriate effective 
date shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(1) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400(c) (2006).  Where an award is based on 
liberalizing legislation benefits are not authorized prior to 
the effective date of the liberalizing regulation.  38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.114 (2005). 

With respect to effective dates for claims for grant of 
service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued 38 C.F.R. § 
3.816 to implement orders of a United States district court 
in the class action of Nehmer v. United States Department of 
Veteran's Affairs.  See Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2006).  As explained 
above, the term "covered herbicide diseases" includes lung 
cancer.  38 C.F.R. § 3.816(b)(2)(i) (2006).  This regulation 
applies to claims for DIC for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  38 C.F.R. § 
3.816(d)(2) (2006).  In such cases, the effective date of the 
award will be the later of the date such claim was received 
by VA or the date death occurred, except as otherwise 
provided in paragraph 38 C.F.R. § 3.816(d)(3).  38 C.F.R. 
§ 3.816(d)(2) (2006).  

If a Nehmer class member's claim referred to in 38 C.F.R. § 
3.816(d)(1) or (d)(2) was received within one year from the 
date of the veteran's death, the effective date of the award 
shall be the first day of the month in which the death 
occurred.  38 C.F.R. § 3.816(d)(3).  

If the requirements of paragraph (d)(1) or (d)(2) are not 
met, the effective date of the award shall be determined in 
accordance with 38 C.F.R. § 3.114 and § 3.400.  38 C.F.R. § 
3.816(e) (2006).  

In this case, the appellant is a Nehmer class member.  Her 
claim was received between May 3, 1989 and the effective date 
of the regulation establishing a presumption of service 
connection for lung cancer.  Her claim was received within 
one year of the veteran's death.  As explained above, the 
most liberal assignment of an effective date for an award of 
DIC allowed by VA regulations is the first day of the month 
in which the veteran died.  In this case, the RO has assigned 
an effective date of June 1, 1989 for the DIC award.  While 
the appellant asserted in her January 2005 substantive appeal 
that the veteran died in April 1989, this assertion is 
contradicted by the VA terminal treatment records and the 
State agency issued death certificate, which establish that 
the veteran died in June 1989.  The death certificate is 
dispositive as to the date of the veteran's death.  
Therefore, the law provides for no earlier effective date 
than that assigned, the first day of the month of the 
veteran's death.  For this reason, the appellant's claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  


ORDER

Entitlement to an effective date earlier than June 1, 1989 
for grant of entitlement to Dependency and Indemnity 
Compensation is denied as a matter of law.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


